PETER A. BEE*
RICHARD P, READY
PETER M. FISHBEIN
JAMES R. HATTER
THOMAS J. DONOVAN +
KENNETH A, GRAY
DONALD J. FARINACCI
WILLIAM C, DeWITT

QF COUNSEL

EDWARD P. RA
ROBERT G. LIPP +

ROBERT R. McMILLAN (Retired)

* ALSO ADMITTED IN FL
** ALSO ADMITTED IN NJ
+ DECEASED

READY FISHBEIN HATTER & DONoy. AN, te,

BRFH&D

ATTORNEYS-AT-LAW

SENIOR ASSOCIATES

**STEPHEN L. MARTIR
** ANDREW K. PRESTON
DEANNA D. PANICO

ASSOCIATES

+ BRIAN A, SUPER
PETER OLIVERL, JR.
RHODA Y. ANDORS
JASON 8, GREENFIELD
THEODORE GORALSKI
MORGAN A. CLINE
JASON P. BERTUNA

May 28, 2021
Honorable Cheryl L. Pollak
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Brian Pfail v. Village of Garden City
USDC EDNY Docket Nos.: 16-cy-3832(RRM)(VMS)

Dear Judge Pollak:

T represent the Village of Garden City in the above-referenced action, and write with consent of
Plaintiffs counsel to request a 30 day extension of time to file a stipulation of discontinuance,
thereby extending the time to do so from May 27, 2021 to June 28, 2021.

Since last update, I have received authority to execute the settlement agreement negotiated
between the parties by the Village of Garden City’s Board of Trustees. However, the Village’s
insurance carrier, Tokio Marine HCC, has not yet received the results of a medicare lien search
and J have accordingly been instructed not to so-execute. °

For these reasons, I respectfully request — with consent of opposing counsel Frederick K.

Brewington — that the deadline to submit a stipulation of discontinuance be extended until June
28, 2021.

   

 

Ri spectfully submitted,

Andrew K. Preston

Address: 170 Old Country Road » Suite 200 * Mineola, NY 11501 « Telephone (516) 746-5599 * Fax (516) 746-1045

 
